Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the objection over claim 1 has been withdrawn. 
Also, the 112(b) rejection over Claims 1-12 have been withdrawn. 
Claims 1, 6, 8, 10, 13, and 14 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 13 recites “unboiled water” and “water of room temperature”, respectively. The limitations are not found to be supported by the disclosure at the time of filing. The specification recites “cold water” (paragraph 9 of applicant’s specification); however, “unboiled water” can encompass heated water that has not  yet boiled. Also, “water of room temperature” is construed as water that is the same as the ambient temperature and may not necessarily be “cold”. 
Claims 6, 8 and 10 are rejected for its dependency on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8 and 10, the claim is indefinite for reciting “consist of forty-one kinds of food ingredients comprising” because the term “consisting” and “comprising” are conflicting with one another. The term “consist” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931), whereas the term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 
Claims 6, 8 and 10 are rejected based on their dependency on a rejected Claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elaine (How to Make Chinese Dumplings, China Sichuan Food), Wei (How to Make Great Dumpling Fillings, Red House Spice), Maggie (How to Make Steamed Dumplings from Scratch, Omnivorescookbook), Vanessa (How to Cook Frozen Dumplings) and Sarah (Perfect Dumpling Sauce, The Woks of Life).
Regarding Claims 1 and 14, Elaine discloses a preparing method of dumplings based on more than thirty kinds of food ingredients comprising a dumpling dough, a dumpling filling, and a seasoning (page 16); wherein the dumpling dough comprises raw materials: 800 parts by mass of flour and 400 parts by mass of water (300g flour and 150mL-160mL water, see ingredient list, page 10); that is, Elaine is construed to teach a similar ratio of flour to water (2:1), where the absolute quantity of the ingredients would have been an obvious matter of preference in proportions of dough to filling ratio; the dumpling filling comprises raw materials: a quantity of a main food material (ground pork), a quantity of an auxiliary food material (chive, eggs, ginger, scallion), and a quantity of an additive food material (salt, cooking wine, white pepper, light soy sauce, oyster sauce, sesame oil, hot oil); the preparing method comprises following steps: 
a) providing the raw materials for the dumpling dough, the dumpling filling and the seasoning, preparing the dumpling dough, and proofing the prepared dumpling dough for 40-50 minutes (“Cover and continue resting for 1 hour”, Wrappers, step 1, page 16), where the difference of 10 minutes in additional resting time is not seen to be significantly different from the claimed 50 minutes;
b) preparing the dumpling filling by cutting the main food material, the auxiliary food material and the additive food material, adding the seasoning and stirring (Filling, Step 1, page 17); 
c) rolling the proofed dumpling dough for wrapping the dumpling filling to thereby obtain dumplings (Wrappers, Step 2, Page 17), putting the dumplings into a pot with water and heating for cooking the dumplings (Boiled Dumplings, step 1, page 17); and 

Elaine is silent to the claimed parts composition of the dumpling filling components and its relative composition to the dough, the particular ingredients recited in the claim for the main food material, auxiliary food material, additive food material and seasoning, preparing the dumpling filling in the 40-50 minutes of the proofing by cutting the food materials to 0.5mm lengths (as recited in claim 14), and placing the dumplings in unboiled water and cooking the dumplings with a period of 7-8 minutes. 
However, Elaine discloses several ingredients that can add up to at least 30 ingredients (that is, the recipe identifies at least 16 ingredients, and the sauces such as oyster and soy sauce are known to contain several additional ingredients within the sauce, see ingredients list page 16), each of which is selected to achieve a desired flavor profile. Elaine further notes that there is a “long store” (assumed to be a misspelling of “long story”) of possibilities for dumpling fillings (Make Juicy & Flavory Fillings, Page 5) and also notes that the fillings should be “well-balanced nutritionally”. This includes having both ground meat and chopped vegetables with various seasoning sauces. Wei is further relied on to show various combinations of dumpling fillings, and also similarly notes that the fillings should have a “nice balance between the main ingredients; a combination of flavours; a moist, juicy texture” (page 2). Wei then follows with a multitude of combinations of dumpling fillings known throughout different regions of china (see page 3, 5, 6, and 16-18). 
Therefore, since both Elaine and Wei indicates that fillings for dumplings are open to several combinations determined by the maker to achieve a balanced and nutritious dumpling, it would have been obvious to one of ordinary skill in the art to determine the ratios between the main food material, an auxiliary material, and additive food materials based on the desired flavor profile and nutrition of the dumpling. Though the prior art teaches many of the ingredients, the combination do not disclose a dumpling comprising all of the recited ingredients. However, as suggested by Wei, there is a multitude of combinations possible to constitute a dumpling filling, including eggs, tofu, shrimp, vermicelli, mushroom, bamboo shoot, spinach, celery, carrot, peanut and more (see whole reference). Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  The Court stated as follows:

In this case, applicant’s particular composition of ingredients appear to be a recipe to achieve a “nutrition-balanced” dumplings, however, both the Elaine and Wei reference also indicates a ““well-balanced nutritionally” dumplings and a “nice balance”, respectively. Therefore the term “nutrition-balanced” is subjective and encompasses several variations and combinations of dumpling recipes. It is not seen that the particular claimed composition produces a new or unexpected and useful function. That is, the list of ingredients appear to be an exhaustive list, and the specification does not convey any coaction or cooperative relation between the ingredients other than providing nutrition and flavor.
As to the preparing the dumpling filling in the 40-50 minutes of the proofing by cutting length of the food materials: though not specified as 0.5mm, both Elaine and Wei indicates certain ingredients to be “finely chopped” or “minced” (see page 15 of Wei and page 17 of Elaine). Wei also suggest using a food processor (page 8, second paragraph). Therefore, it would have been obvious to one of ordinary skill in the art to selectively choose a particular fineness in cutting length based on the desired texture. This is also dependent on the size of the dumplings desired. Maggie is also relied on to teach cutting ingredients to a very fine chop using a food processor (see image on Page 8). While also not specifically teaching the claimed 0.5mm length, Elaine, Wei, and Maggie are all directed to a Chinese style dumpling, all of which have varying ingredients with varying sizes. This would suggest that the particular quantity, type, and size of ingredients would have been an obvious matter of preference. As to the “preparing the dumpling filling in the 40-50 minutes of the proofing”, since “proofing the prepared dumpling dough” is a simple step of allowing the dough to rest and requires no action during the 40-50 minutes, to perform a step during the “proofing” step would have been an obvious matter of time management. In any case, Maggie further 
As to the cooking time, Elaine provides guidance to remove the dumpling out of water when “the dumplings become transparent and expand because of the air inside” (Boiled Dumplings, step 1, page 17).  Elaine therefore suggest that the cooking time is dependent on certain cues and not necessarily a fixed time. In any case, Vanessa is relied on to teach a method of cooking frozen dumplings by placing the dumplings in a pot of “cold water” (see page 2, step 1 of “Boiled Dumplings”), and then heating the pot for 10-15 minutes which is reasonably close to 8 minutes. One of ordinary skill in the art would recognize that initiating the cook in cold water would help cook the frozen fillings without overcooking the dough wrapping. Therefore, since Vanessa is directed to a method of cooking frozen dumplings, it would have been obvious to one of ordinary skill in the art to freeze the dumplings, thereby extending the shelf-life of the dumplings, and using Vanessa’s heating method to properly cook the frozen dumpling.  
Elaine further teaches wherein the seasoning comprises oyster sauce, white pepper, sesame oil, edible oil (hot oil), soy sauce, cooking wine and salt; the dipping sauce comprises vinegar. As to the ingredients not taught by Elaine, such as olive oil, grape seed oil, ginger powder (Elaine teaches minced ginger), garlic paste, and chili oil, it is reiterated that these ingredients would have been obvious to one of ordinary skill in the art based on desired flavor. In any case, Sarah discloses a combination of ingredients used as dipping sauce for dumplings, including vinegar, garlic paste (minced garlic), chili oil (see ingredients, page 13). Since the ingredients are known combinations found in dipping sauces, it would have been obvious to one of ordinary skill in the art to use conventional ingredients based on taste preference.
If it can be construed that the recited 40-50 minutes of proof time is not obvious from the “1 hour” taught by the Elaine, Maggie is further relied on to teach a proof time of 30 minutes to 1 hour (see “Rest the dough” page 20). It is well known that the proof time is also dependent on the ambient temperature. In view of these reasons, it would have been obvious to one of ordinary skill in the art to adjust the proof time based on the ambient temperatures, and to use known proof times such as 30 minutes to 1 hour.. Regarding Claims 8, 10, Elaine further teaches wherein the flour and the water in the dumpling dough has a mass ratio of 2:1 (300g flour, 155g water). Though not specifically reciting a ratio of the main food material, the auxiliary food material and the additive food material in the dumpling filling of 1:1:2, it is reiterated that the relative ratio of the ingredients varies across different recipes of dumplings, and thus would have been an obvious matter of choice and taste preference. As discussed in the rejection of Claim 1 in view of In Re Levin, the particular proportions of ingredients is not seen as new or unexpected and the addition or removing of ingredients do not amount to invention. 
Regarding Claim 13, the claim is rejected for reasons similarly discussed in Claim 1. the claim differ from Claim 1 in that the dumplings are cooked with water of room temperature; however, since Vanessa does not specify what temperature of water to use, the “cold water” of Vanessa can read on water having a temperature up to and near room temperature. That is, if room temperature is construed to be 70°F, water at 65°F can be construed as “cold water” as it would be cool to the touch. In any case since both the claimed invention and Vanessa subsequently heats up the water after placing the dumpling in, it is not seen that the starting temperature that is well below boiling would provide a significant difference as it would only affect the cooking time by a small extent.   


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Wicked (Wicked Holiday Solutions | Smoked Tofu and Spinach Dumpling Recipe). 
Regarding Claim 6, the combination is silent to wherein the tofu is an old tofu which is used in the dumpling filling after being baked to remove water. Wicked is relied on to teach a dumpling recipe, where it is known to use baked tofu (see Pro Tips, page 5). Therefore, since it is known to use baked tofu as dumpling fillings, it would have been obvious to one of ordinary skill in the art to use baked tofu based on preference. 

Response to Arguments
Applicant’s arguments in the remarks filed 8 Dec 2021 has been considered, but is found not persuasive in view of the new grounds of rejections. 
Applicant argues that the prior art do not teach “preparing the dumpling filling during the proofing of the prepared dumpling dough” as set forth by Claim 1. However, the argument is not persuasive because “preparing the dumpling filling” and “proofing the prepared dumpling dough for 40-50 minutes” are independent steps that do not affect one another. That is, “proofing the prepared dumpling dough” is a simple step of allowing the dough to rest and requires no action during the 40-50 minutes. Therefore, to perform a step during the “proofing” step would have been an obvious matter of time management. In any case, Maggie provides a showing of preparing the dough filling while the dough is proofing (see page 20). 
Applicant’s argument regarding the cooking step with “unboiled water” is moot in view of the new grounds of rejections. 
In response to applicant’s argument that the prior art do not teach “more than thirty kinds of food ingredients” and the recited “forty-one” ingredients, the argument is not persuasive because as stated in In re Levin, 84 USPQ 232, the court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. 
In this case, applicant’s particular composition of ingredients appear to be a recipe to achieve a “nutrition-balanced” dumplings, however, both the Elaine and Wei reference also indicates a ““well-balanced nutritionally” dumplings and a “nice balance”, respectively. Therefore the term “nutrition-balanced” is subjective and encompasses several variations and combinations of dumpling recipes. Therefore, it is not seen that the particular claimed composition produces a new or unexpected and useful 
Applicant argues that the limitation of “preparing the dumpling filling during the proofing of the prepared dumpling dough” reduces the preparation time and therefore yields unpredictable results. However, since the step of “proof” does not require any action during the proofing time, to perform other task during the proofing time would have been an obvious matter of time management and is not considered to be unexpected results. In any case, Maggie discloses a step of resting the dough, followed by mixing the filling (see page 20), thereby suggesting the user to complete the filling while the dough is resting. 
In response to applicant’s argument regarding “putting the dumplings into a pot with unboiled water”, the argument is not persuasive because Vanessa is provided to teach a step of cooking frozen dumplings in cold water. This allows the water to heat up the frozen core of the dumpling without rapidly cooking the outer dough wrapping. 
In response to applicant’s argument that the “forty-one” kinds of food ingredient enables a cooperative relationship to achieve a combination of tradition, taste, and food diversity, the arguments are found not persuasive because the “tradition, taste, and food diversity” are considered subjective and an obvious matter of taste preference. Each of the cited prior art also presents a combination of ingredients that can be construed as diverse, traditional, and has a preferred taste. (see “CHINESE REGIONAL DUMPLING FILLINGS”, page 3 of Wei). Furthermore, adding additional ingredients to fulfill dietary requirements such as a vegetable serving is not considered unexpected results. Since the prior art shows various recipes of dumplings having a multitude of different ingredients, it is maintained that it would have 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


 /VIREN A THAKUR/ Primary Examiner, Art Unit 1792